Order entered January 8, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01557-CV

                    CRAIG PATRICK POWER, Appellant

                                            V.

                    BRADEN RICHARD POWER, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14415

                                     ORDER

      Before the Court is appellee’s January 7, 2021 second unopposed motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than February 12, 2021.


                                                 /s/   KEN MOLBERG
                                                       JUSTICE